United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1112
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Anthony D. Kiefer,                      *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: June 1, 2011
                                Filed: June 7, 2011
                                 ___________

Before WOLLMAN, BOWMAN, and SMITH, Circuit Judges.
                        ___________

PER CURIAM.

      After Anthony D. Kiefer pleaded guilty to bank robbery in violation of 18
U.S.C. § 2113(a), the district court1 sentenced him to 78 months in prison. On appeal,
his counsel has moved to withdraw and filed a brief under Anders v. California, 386
U.S. 738 (1967), questioning whether the district court properly applied a firearm
enhancement under U.S.S.G. § 2B3.1(b)(2)(C), and whether the sentence was
reasonable. Kiefer has moved for appointment of new counsel on appeal.



      1
        The Honorable Richard E. Dorr, United States District Judge for the Western
District of Missouri.
        Evidence submitted at the sentencing hearing shows that Kiefer fled the bank
in a car and--after a brief chase--was apprehended by the police, who discovered a
firearm next to the stolen currency in his car. Thus, we conclude that the district court
properly applied the firearm enhancement, see United States v. Daniels, 625 F.3d 529,
534 (8th Cir. 2010) (standard of review), cert. denied, 131 S. Ct. 1706 (2011), because
Kiefer possessed the gun while fleeing the scene of his crime, see U.S.S.G. §
1B1.3(a)(1)(A) (relevant conduct under Guidelines includes all of defendant’s acts or
omissions that occurred “in the course of attempting to avoid detection or
responsibility for” offense of conviction); § 2B3.1(b)(2)(C) (5-level increase applies
if firearm was brandished or possessed). We also conclude that the district court did
not abuse its discretion by imposing a sentence within the advisory Guidelines range.
See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standard
of review); United States v. Garcia, 512 F.3d 1004, 1006 (8th Cir. 2008) (sentence
within Guidelines range is presumptively reasonable on appeal).

       Having reviewed the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues. Accordingly, counsel’s motion to withdraw
is granted, Kiefer’s motion for new counsel is denied, and the judgment is affirmed.
                       ______________________________




                                           -2-